Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
	This final action is in response to applicant’s amendment of 05 February 2021.  Claims 1-3, 5-10, 20 and 36-40 and 42-44 are pending and have been considered as follows.  
Response to Arguments
Applicant’s arguments with respect to the rejections under 35 USC 112(b) have been fully considered and are persuasive.  The rejections under 35 USC 112(b) have been withdrawn. 
Applicant's arguments with respect to the rejection of claims 1-3, 5-10, 20, 26-40 and 42-43 under 35 USC 103 have been fully considered but they are not persuasive. Specifically, applicant argues: 
However, the combination of Hinman and Robbins does not describe or suggest, at least, controller circuitry configured to: operate in a first mode using a first communication protocol and operate in a second mode using a second communication protocol, wherein the first communication protocol is a cellular protocol having a lower bandwidth than the second communication protocol, and switch operation from the first mode to the second mode when the user equipment is at or below a threshold speed of movement of the user equipment, wherein the communication circuitry is configured to receive a first type of data in the first9 Application No. 16/329,384mode and a second type of data in the second mode, whereby the second type of data includes content data comprising firmware updates and/or real-time content. 



The Action acknowledges that Hinman does not teach this feature but asserts that this feature is disclosed by the cited Robbins reference. In particular, the Action cites to paragraphs 0059-66 of Robbins However, these paragraphs never mention in any way firmware updates and/or real-time content Thus, at least on this basis, the Robbins reference cannot be considered as curing the deficiencies of Hinman with regard to the claimed invention 

Furthermore, these paragraphs of Robbins clearly suggest that when the UE is not moving or below a certain speed, the access point is not used for transmission (since the mobile device might quickly move away) see paragraph 0065. Thus, instead of teaching the claimed features, this reference appears to teach away from using a higher bandwidth second mode when the user equipment is at or below a threshold speed of movement of the user equipment 

The Examiner’s Response
	The Examiner has carefully considered applicant’s arguments and respectfully disagrees.  Specifically, applicant argues that the claim recites that the second type of data is transmitted in the second mode, which is not taught by the combination of Hinman as modified by Robbins.  The Examiner respectfully disagrees.  Hinman specifically discusses that different communication protocols are used depending on the speed of movement of the user equipment (¶[0032]-[0034] and [0040]-[0042]).  Moreover, Hinman suggests that the type of data being used in a session will further determine the network selection.  For example, if the session is being used for media streaming, voice conversation, navigation, etc. then the network with the highest 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 20 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hinman (US 2014/0235244) in view of Robbins et al. (US 2015/0045021).
(see at least Abstract; 105; ¶[0032]-[0033]) configured to: operate in a first mode using a first communication protocol (see at least ¶[0032] – “first network type 130”; Figure 1 – the Examiner notes that the first network type is a macro-cell network such as a cell network which corresponds to the first) and operate in a second mode using a second communication protocol (see at least ¶[0032] – communication protocol “second network type 120”; Figure 1 – the Examiner notes that second network type 120 is a small cell network or WiFi which corresponds to the second communication protocol), wherein the first communication protocol is a cellular protocol having a lower bandwidth than the second communication protocol (see at least ¶[0033]-[0040] – the second data network may be of the type that does not have the capacity (or reduced capacity to) handoff sessions whereas the first data network is a cell network that does have such capabilites); and switch operation from the second mode to the first mode when the user equipment is at or below a threshold speed of movement of the user equipment, wherein the communication circuitry is configured to receive a first type of data in the first mode and a second type of data in the second mode (see at least ¶[0033]-[0034] and ¶[0046]-[0052).  Hinman does not specifically teach whereby the second type of data includes content data comprising firmware updates and/or real-time content.  However, such matter is taught by Robbins et al. (see at least ¶[0059]-[0066] and ¶[0162]-[0165]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Robbins et al. 
As regards claim 2, Hinman teaches wherein the user equipment is at the threshold speed and the threshold speed of movement of the user equipment is stationary (see at least ¶[0034]).  
As regards claim 3, Hinman teaches wherein the communication circuitry is configured to receive a signal from street furniture indicating that the user equipment is at or below the threshold speed of movement of the user equipment (see at least ¶[0019], [0030] and [0043]).  
As regards claim 5, Hinman teaches wherein the communications circuitry is configured to receive the data in blocks and the controller circuitry is configured to reconstruct the data from the constituent blocks (see at least ¶[0026]).  
As regards claim 6, Hinman teaches wherein the communication circuitry is configured to communicate with second user equipment and to act as a relay between the infrastructure equipment and the second user equipment (see at least ¶[0036] and [0049]).  
As regards claim 7, Hinman teaches wherein the controller circuitry is configured to determine the speed of the user equipment (see at least ¶[0033]).
(see at least ¶[0032]-[0034]).
As regards claim 9, please see the rejection above with respect to claim 1, which is commensurate in scope to claim 9, wherein Hinman further teaches first controller circuitry configured to: operate in the first mode when the user equipment is stationary (see at least ¶[0019] and [0032]-[0034]). 
As regards claim 10, Hinman teaches infrastructure equipment (see at least ¶[0019] and [0032]-[0039]) comprising: communication circuitry configured to communicate data with user equipment (see at least ¶[0036]-[0039]); and interface circuitry configured to receive information defining a status of an indicator in a network of signalling indicators, wherein the communication circuitry is further 3Docket No. 520391US Preliminary Amendment configured to initiate a connection with the user equipment depending on the received information defining the status of the indicator, the status anticipating that the user equipment is travelling at or below a threshold speed of movement of the user equipment (see at least ¶[0036]-[0046]), wherein the communication circuitry is configured to transmit a first type of data in the first mode and a second type of data in the second mode (see at least ¶[0032]-[0034]).  Hinman does not specifically teach whereby the second type of data includes content data comprising firmware updates and/or real-time content However, such matter is taught by Robbins et al. (see at least ¶[0059]-[0066] and ¶[0162]-[0165]).  It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Robbins et al. with the system of Hinman as both systems are directed to the switching between 
  As regards claim 20 and 36, please see the rejection above with respect to claim 1, which is commensurate in scope to claims 20 and 36, with claim 1 being drawn to user equipment, claim 20 being drawn to a corresponding method and claim 21 being drawn to corresponding non-transitory storage medium 
Claims 37-40 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hinman (US 2014/0235244) in view of Robbins et al. (US 2015/0045021) and further in view of Varun Singh et al. “Predictive Buggering for Streaming Video in 3G Networks”.

As regards claim 37, Hinman teaches wherein the communication circuitry is configured to communicate content data with the infrastructure equipment and second infrastructure equipment (see at least ¶[0019] and [0032]-[0034]).  Hinman as modified by Robbins et al. do not specifically teach the controller circuitry is configured to: determine the amount of the content data required to reproduce in real- time when transitioning between communicating with the infrastructure equipment and the second infrastructure equipment; and download the amount of the content data from the infrastructure equipment.  However, such matter is taught by Varun Singh et al. (see at least sections I, III and IV).  It would have been obvious to use the teachings of Varun Singh et al. with the system of Hinman as modified by Robbins et al. as knowing/predicting the amount of traffic on a specific communication network to 
As regards claim 38, Hinman as modified by Robbins et al. do not specifically teach wherein when moving between the infrastructure equipment and the second infrastructure equipment, the controller circuitry is configured to reproduce the content data; monitor the amount of non-reproduced downloaded content data; and when the amount of remaining downloaded content data is at or below a threshold value, the communication circuitry is further configured to download further content data over a network.  However, such matter is taught by Varun Singh et al. (see at least sections I, III and IV).  It would have been obvious to use the teachings of Varun Singh et al. with the system of Hinman as modified by Robbins et al. as knowing/predicting the amount of traffic on a specific communication network to determine what network and when it will be available will provide a more reliable service for the user.  
As regards claim 39, Hinman as modified by Robbins et al. do not specifically teach wherein the further network is a cellular network. However, such matter is taught by Varun Singh et al. (see at least sections I, III and IV).  It would have been obvious to use the teachings of Varun Singh et al. with the system of Hinman as modified by Robbins et al. as knowing/predicting the amount of traffic on a specific communication network to determine what network and when it will be available will provide a more reliable service for the user.  
As regards claim 40, Hinman as modified by Robbins et al. do not specifically teach wherein the further content data is at a bitrate less than the content data downloaded from the infrastructure equipment.  However, such matter is taught by (see at least sections I, III and IV).  It would have been obvious to use the teachings of Varun Singh et al. with the system of Hinman as modified by Robbins et al. as knowing/predicting the amount of traffic on a specific communication network to determine what network and when it will be available will provide a more reliable service for the user.  
As regards claims 42 and 43, please see the rejections above with respect to claims 37 and 38 which are commensurate in scope to claims 42 and 43 with claims 37 and 38 being drawn to user equipment and claims 42 and 43 being drawn to a corresponding method.  
As regards claim 44, Hinman as modified by Robbins et al. do not specifically teach wherein the controller circuitry is further configured to: determine an amount of the second type of data required to reproduce in real-time when the user equipment is moving, download the amount of the second type of data, monitor an amount of non-reproduced downloaded data of the second type of data during reproduction of the second type of data, and when the amount of remaining non-reproduced downloaded data of the second type of data is at or below a threshold value, download additional second type of data.  However, such matter is taught by Varun Singh et al. (see at least sections I, III and IV).  It would have been obvious to use the teachings of Varun Singh et al. going to determining the amount of data required to be reproduced in real-time while the equipment is moving, downloading the data and monitoring the amount of data to be downloaded with the system of Hinman as modified by Robbins et al. as knowing/predicting the amount of traffic on a specific communication network to .  
  
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE ANTONUCCI whose telephone number is (313)446-6519.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNE MARIE. ANTONUCCI
Primary Examiner
Art Unit 3667



/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667